Citation Nr: 0508717	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-21 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of back 
trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from January 1954 to January 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
these determinations, the RO inter alia denied the 
appellant's claim of entitlement to service connection for 
residuals of back trauma.  The appellant disagreed and this 
appeal ensued.  In May 2004, the Board remanded this case for 
further evidentiary development.  


FINDING OF FACT

The appellant has degenerative disc disease of the lumbar 
spine that is not related to his service.  


CONCLUSION OF LAW

Residuals of back trauma were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

The appellant alleges he incurred a back injury when he 
landed hard during a parachute exercise.  In support of this 
allegation, he submitted copies of his jump log.  He asserted 
he had several hard landings that caused his back trauma.  
The copies of the jump log indicate 15 jumps in 1954 and 
1955.  Comments for these jumps state three times that he 
"hit hard" and that he "hit tree and [was] dragged at 800 
feet".  

Based on these in-service events, the appellant filed this 
claim in May 2001 seeking service connection for residuals of 
back trauma.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  It generally requires 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004); Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The VA examination in November 2004 diagnosed degenerative 
disc disease of the lumbar spine and a private x-ray report 
in March 2002 revealed an impression of significant 
degenerative disc disease with narrowing and sclerosis at the 
L5-S1 level.  This medical evidence satisfies the initial 
element of a service-connection claim.  The service medical 
records are entirely silent as to any back trauma or 
symptomatology associated with the spine.  The appellant, in 
a March 2002 statement, indicated his service medical records 
contained evidence of treatment for a back injury following a 
parachute jump.  The service medical records appear complete 
and do not reveal any such injury or treatment.  

The key question in this case is whether there is a 
relationship between the appellant's current degenerative 
disc disease of the lumbar spine and his parachute jumps in 
service, and specifically those jumps where he hit hard or 
hit a tree and was dragged.  To address this question, the 
appellant reported for a VA examination in November 2004.  
The appellant provided his history, and noted he had no post-
service injuries to his back and after service worked as a 
sales manager at a automobile dealership.  He reported brief 
treatment by a chiropractor in 1961.  Otherwise, it was noted 
the appellant claimed he treated himself with over-the-
counter medication and did not seek medical treatment until 
2002.  Based on the examination findings, this history, and a 
review of the claims file, the examiner opined that the 
degenerative disc disease was "due to a gradual wear and 
tear on the back over a number of years."  Because the 
appellant "really sought no medical attention . . . until 
2002, over 45 years after being discharged from [service]", 
it was the examiner's "opinion, that his present degenerated 
disc in his lumbar spine is unrelated to his parachute 
jumping."  

Thus, even accepting the appellant's asserted treatment by a 
chiropractor in 1961, the documented parachute jumps, and his 
claimed hard landings, which the examiner in November 2004 
reviewed as part of the claims file, the medical evidence is 
contrary to his assertion of a relationship between his 
current degenerative disc disease and his service activities.  
In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against service connection for residuals of a 
back trauma.  

II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions were 
made after November 9, 2000, the date the VCAA was enacted.  

In July 2001 and January 2002 letter, the RO informed the 
appellant of the need for information and evidence to 
substantiate the claim.  By a February 2002 letter, the RO 
told the appellant to submit any medical evidence he had 
regarding a chronic back disorder and any relationship 
between it and his service.  By a May 2003 statement of the 
case, the RO listed the evidence considered, the legal 
criteria for evaluating the claim, and the analysis of the 
facts as applied to those criteria, thereby again informing 
the appellant of the information and evidence necessary to 
substantiate the claim.  By letters in May 2003 and May 2004, 
the RO told the appellant of the evidence of record, the 
information and evidence needed from the appellant, the 
information and evidence VA would be responsible for 
obtaining, and the information and evidence the appellant 
should be responsible for obtaining.  The Board's May 2004 
remand informed the appellant that a VA examination was 
required.  By an October 2004 letter, the RO told him of a 
scheduled examination; he reported for the examination in 
November 2004.  Thereafter, the RO issued a supplemental 
statement of the case in December 2004 that listed the 
evidence considered, the legal criteria for evaluating the 
claim, and the analysis of the facts as applied to those 
criteria, thereby again informing the appellant of the 
information and evidence necessary to substantiate the claim.  
There is no indication that additional notification of the 
types of evidence needed to substantiate the claims, or of 
VA's or the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio, 16 Vet. App. at 187.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified the sources of his treatment for a 
and records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA' s or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, and documents received on multiple 
occasions from the appellant and his representatives.  The 
RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  Moreover, the 
appellant has repeatedly told VA he had no further evidence 
to submit in conjunction with this claim.  It appears that 
all evidence identified by the appellant relative to the 
claims have been obtained and associated with the claims 
folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant reported to a VA examination in 
November 2004.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

Entitlement to service connection for back trauma is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


